Plaintiff's counsel initially appealed the Executive Secretary's approval of an attorney's fee of 25% of the cash compensation payable under the agreement, rather than the 33 1/3% called for by his contract with the plaintiff.  On August 22, 1995, counsel wrote the Commission's then-Acting Executive Secretary a letter (which was initially misfiled because it carried an erroneous I.C. File Number).  From that letter, it appears that counsel is withdrawing his appeal per se, but requesting approval of $155.24 in expenses, the amount remaining in his trust account following disbursement to the plaintiff of the rest of the funds put in controversy by the appeal.
Consequently, IT IS ORDERED that expenses of $155.24 are APPROVED for reimbursement of plaintiff's counsel of record, and that otherwise the subject Order of the Executive Secretary is AFFIRMED and remains in force and effect from the date of its entry.
Each side shall pay its own costs.
                                  S/ ___________________________ J. RANDOLPH WARD COMMISSIONER
CONCURRING:
S/ ___________________________ BERNADINE S. BALLANCE COMMISSIONER
S/ ___________________________ DIANNE C. SELLERS COMMISSIONER
JRW:md